DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the amendments filed on 12/10/2021 wherein claim 59 has been added.  
Claims 1, 3, 8-10, 14, 15, 19, 23, 41, 46, 47, 49-51, 54-59 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants arguments filed 12/10/2021 overcome the rejection of claims 3 and 14 made by the Examiner under 35 USC 112(b). This rejection has been withdrawn.

Applicants arguments filed 12/10/2021 regarding the rejection of claims 1, 3, 8-10, 14, 15, 19, 23, 41, 46, 47, 49-51, 54-58 made by the Examiner under 35 USC 103 over Ira metal. (US 9636433) in view of Wen et al. (US 2007/0275027) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 9/10/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  
In response to A, Wen suggests that their microparticles may be provided in a hydrogel matrix (see claim 18). Iram teaches a hydrogel matrix. It is unclear to the Examiner how or why including these very same particles (of Wen) in the hydrogel of Iram would result in a different outcome given that the particles of Wen are similarly to be dispersed within a hydrogel.  Aside from the suggestion by Applicant that it would be detrimental, no evidence has been provided to support this assertion. See MPEP 2145(I) which states that argument does not replace evidence where evidence is necessary. 
Regarding the issue that water can destroy the controlled release properties, this is not considered persuasive because 1) the instant claims are directed to providing microparticles in a hydrogel (water polymer) and 2) the prior art teaches that similar microparticles to that being claimed may be dispersed within a hydrogel (see Wen) all the while maintaining sustained release properties. In fact, the abstract of Wen described their invention as “[P]olymeric matrices including microparticles that provide sustained release of a hydrophilic bioactive agent… The microparticles of the matrix include a first polymer and a second polymer that modulates release of the hydrophilic bioactive agent from the matrix.” Claim 18 teaches that the matrix may be a “hydogel’. Given that Wen’s microparticle containing hydrogel matrix is capable of supporting sustained release, it is unclear how including Wen’s microparticle into the hydrogel of Iram would result in a different outcome. 





Maintained Rejections, of Record (claims 1, 3, 8-10, 14, 15, 19, 23, 41, 46, 47, 49-51 and 54-58) and New Rejections, Necessitated by Amendment (claim 59)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 8-10, 14, 15, 19, 23, 41, 46, 47, 49-51 and 54-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iram et al. (US 9636433) in view of Wen et al. (US 2007/0275027).
Iram is directed to a crosslinked hydrogel composition comprising (fish; see column 9, line 37-38; see instant claim 9) gelatin of at least 250 bloom (see column 9, line 37-38) (see instant claim 10) and a non-toxic cross-linking material such as (microbial; see column 13, lines 4-5; see instant claim 14) transglutaminase (see abstract) wherein the composition may comprise a therapeutic substance such as antibiotics such as tetracycline and ciprofloxacin (see column 22, lines 48-50). The cross-linking process may occur in situ (see column 4, lines 1-2; see instant claim 8) and the hydrogel may be provided to a target tissue for which it is desired to be adhered (fixated) (see column 27, lines 45-48) (see instant claim 1). Iram teaches that their hydrogel composition is to be applied via syringe (see column 49, lines 22-23) (see instant claim 59).
Iram fails to teach the hydrogel as comprising microparticles.
Wen is directed to polymer matrices comprising microparticles with a diameter of 50 um or less (see [0022]) (see instant claim 47) wherein the microparticle provides sustained release of a bioactive agent over a longer and more therapeutically useful time period (see [0016]). Exemplified bioactive include antibiotics such as minocycline and tetracycline (see [0109]) (see 
The microparticle may be a homopolymer or a copolymer (see [0083]) (see instant claims 19 and 55) and made from natural or synthetic biodegradable polymers. Exemplified polymers include aliphatic polymers such as polylactic acid, polycarbonates and/or polypepetides (i.e. polyamino acid polymer) (see [0066]) (see instant claim 15). Mixtures of polymers are also contemplated (see [0066]) (see instant claim 56).
Regarding instant claim 49, it would have been obvious to disperse the microparticles of Wen in the crosslinked gelatin matrix of Iram with a reasonable expectation for success in providing a sustained release benefit to the formulation. 
Wen teaches that the microparticles are present in their matrix in an amount of about 10 mg/mL or greater (see [0133]) (see instant claims 50 and 51). 
Thus, it would have been obvious to modify Iram’s composition such that their drug component was contained in a microparticle, such as that taught by Wen, with a reasonable expectation in providing a sustained release benefit of the drug such that the drug was released over a longer and more therapeutically useful time period.
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611